Citation Nr: 1421657	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-13 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an effective date earlier than July 6, 2009, for the grant of a 50 percent rating for bilateral pes planus.

2.  Entitlement to an effective date earlier than February 4, 2009, for the grant of service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an effective date earlier than February 4, 2009, for the grant of service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an effective date earlier than February 4, 2009, for the grant of service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an effective date earlier than February 4, 2009, for the grant of service connection for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an effective date earlier than May 7, 2009, for the grant of service connection for chronic impingement of the right shoulder with acromioclavicular osteoarthritis.

7.  Entitlement to an effective date earlier than December 4, 2008, for the grant of service connection for right knee degenerative joint disease.

8.  Entitlement to an effective date earlier than December 4, 2008, for the grant of service connection for left knee degenerative joint disease.

9.  Entitlement to an effective date earlier than December 3, 2009, for the grant of service connection for a left ankle sprain.

10.  Entitlement to an effective date earlier than February 4, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).

11.  Entitlement to an effective date earlier than July 18, 2012, for the grant of Chapter 35 Dependents' Educational Assistance (DEA) benefits.

12.  Entitlement to a rating higher than 50 percent for the bilateral pes planus.

13.  Entitlement to an initial rating higher than 30 percent for the peripheral neuropathy of the right upper extremity.

14.  Entitlement to an initial rating higher than 20 percent for the peripheral neuropathy of the left upper extremity.

15.  Entitlement to an initial rating higher than 20 percent for the peripheral neuropathy of the right lower extremity.

16.  Entitlement to an initial rating higher than 20 percent for the peripheral neuropathy of the left lower extremity.

17.  Entitlement to an initial rating higher than 30 percent for the chronic impingement of the right shoulder with acromioclavicular osteoarthritis.

18.  Entitlement to an initial rating higher than 10 percent for the right knee degenerative joint disease prior to July 18, 2012, and a rating higher than 20 percent since.

19.  Entitlement to an initial rating higher than 10 percent for the left knee degenerative joint disease prior to July 18, 2012, and a rating higher than 20 percent since.

20.  Entitlement to an initial rating higher than 20 percent for a left ankle sprain.

21.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from September 1954 to September 1957.

He appealed to the Board of Veterans' Appeals (Board/BVA) from July 2008, November 2009, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In support for his claims, the Veteran testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing is of record.

Rather than immediately deciding, the Board is remanding to the Agency of Original Jurisdiction (AOJ) the claims of entitlement to an earlier effective date for the grant of the TDIU, an earlier effective date for the grant of Chapter 35 DEA benefits, and for service connection for a low back disability.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed for an increased rating for bilateral pes planus on July 6, 2009, and was ultimately granted a 50 percent rating effective from July 6, 2009; it is not factually ascertainable during the year immediately preceding the filing of this claim that this disability had increased in severity to the higher 50 percent level of impairment.

2.  The Veteran did not appeal a February 2002 rating decision declining to reopen his claim for service connection for peripheral neuropathy.  He later filed to reopen a claim for right upper extremity peripheral neuropathy again on February 4, 2009, and service connection was granted effective from February 4, 2009.

3.  The Veteran did not appeal a February 2002 rating decision declining to reopen his claim for service connection for peripheral neuropathy.  He later filed to reopen a claim for left upper extremity peripheral neuropathy again on February 4, 2009, and service connection was granted effective from February 4, 2009.

4.  The Veteran did not appeal a February 2002 rating decision declining to reopen his claim for service connection for peripheral neuropathy.  He later filed to reopen a claim for right lower extremity peripheral neuropathy again on February 4, 2009, and service connection was granted effective from February 4, 2009.

5.  The Veteran did not appeal a February 2002 rating decision declining to reopen his claim for service connection for peripheral neuropathy.  He later filed to reopen a claim for left lower extremity peripheral neuropathy again on February 4, 2009, and service connection was granted effective from February 4, 2009.

6.  The Veteran filed a claim for service connection for a right shoulder condition on May 7, 2009, and service connection was granted effective from May 7, 2009.  Prior to that date, neither a formal nor an informal communication in writing was received from him requesting service connection for a right shoulder condition or evidencing a belief in entitlement to benefits for this disability.

7.  The Veteran did not appeal a January 2007 rating decision declining to reopen his claim for service connection for a right knee disability.  He later filed to reopen this claim again on December 4, 2008, and service connection was granted effective from December 4, 2008.

8.  The Veteran did not appeal a January 2007 rating decision declining to reopen his claim for service connection for a left knee disability.  He later filed to reopen this claim again on December 4, 2008, and service connection was granted effective from December 4, 2008.


9.  The Veteran did not appeal a November 1957 rating decision denying service connection for a left ankle disability.  He later filed to reopen this claim again on December 3, 2009, and service connection was granted effective from December 3, 2009.

10.  The Veteran is currently assigned the maximum schedular rating for bilateral pes planus (flat feet), and his condition does not require frequent hospitalizations or cause marked interference with employment.

11.  The right upper extremity peripheral neuropathy causes what amounts to moderate incomplete paralysis.

12.  The left upper extremity peripheral neuropathy causes what amounts to moderate incomplete paralysis.

13.  The right lower extremity peripheral neuropathy causes what amounts to mild incomplete paralysis.

14.  The left lower extremity peripheral neuropathy causes what amounts to mild incomplete paralysis.

15.  The chronic impingement of the right shoulder with acromioclavicular osteoarthritis does not result in functional loss limiting range of motion to 25 degrees from the side.

16.  The right knee degenerative joint disease does not result in functional loss limiting flexion to 45 degrees; extension was limited to 5 degrees or less prior to July 18, 2012, and has been limited to 15 degrees since.

17.  The left knee degenerative joint disease does not result in functional loss limiting flexion to 45 degrees; extension was limited to 5 degrees or less prior to July 18, 2012, and has been limited to 15 degrees since.

18.  The left ankle sprain has not resulted in ankylosis.

19.  Service connection for a low back disability initially was denied in an unappealed February 2002 rating decision, and that denial was continued in an unappealed January 2007 rating decision, but additional evidence received since the January 2007 rating decision relates to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than July 6, 2009, for the higher 50 percent rating for the bilateral pes planus.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2013).

2.  The criteria are not met for an effective date earlier than February 4, 2009, for the grant of service connection for the right upper extremity peripheral neuropathy.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).

3.  The criteria are not met for an effective date earlier than February 4, 2009, for the grant of service connection for the left upper extremity peripheral neuropathy.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).

4.  The criteria are not met for an effective date earlier than February 4, 2009, for the grant of service connection for the right lower extremity peripheral neuropathy.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).

5.  The criteria are not met for an effective date earlier than February 4, 2009, for the grant of service connection for the left lower extremity peripheral neuropathy.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).

6.  The criteria are not met for an effective date earlier than May 7, 2009, for the grant of service connection for the chronic impingement of the right shoulder with acromioclavicular osteoarthritis.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).

7.  The criteria are not met for an effective date earlier than December 4, 2008, for the grant of service connection for the right knee degenerative joint disease.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).

8.  The criteria are not met for an effective date earlier than December 4, 2008, for the grant of service connection for the left knee degenerative joint disease.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).

9.  The criteria are not met for an effective date earlier than December 3, 2009, for the grant of service connection for the left ankle sprain.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).

10.  The criteria are not met for a rating higher than 50 percent for the bilateral pes planus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.71a, Diagnostic Code 5276 (2013).

11.  The criteria are not met for an initial rating higher than 30 percent for the right upper extremity peripheral neuropathy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8516 (2013).

12.  The criteria are not met for an initial rating higher than 20 percent for the left upper extremity peripheral neuropathy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8516 (2013).

13.  The criteria are not met for an initial rating higher than 20 percent for the right lower extremity peripheral neuropathy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2013).

14.  The criteria are not met for an initial rating higher than 20 percent for the left lower extremity peripheral neuropathy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2013).

15.  The criteria are not met for an initial rating higher than 30 percent for the chronic impingement of the right shoulder with acromioclavicular osteoarthritis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.71a, Diagnostic Code 5201 (2013).

16.  The criteria are not met for an initial rating higher than 10 percent for the right knee degenerative joint disease prior to July 18, 2012, and for a rating higher than 20 percent since.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.71a, Diagnostic Code 5261 (2013).

17.  The criteria are not met for an initial rating higher than 10 percent for the left knee degenerative joint disease prior to July 18, 2012, and for a rating higher than 20 percent since.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.71a, Diagnostic Code 5261 (2013).

18.  The criteria are not met for an initial rating higher than 20 percent for the left ankle sprain.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.71a, Diagnostic Code 5270 (2013).

19.  The February 2002 and January 2007 rating decisions denying service connection for a low back disability are final and binding determinations based on the evidence then of record, but new and material evidence has been received since the January 2007 decision to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, with respect to the Veteran's claim for a higher rating for his pes planus, he was provided the required notice and information in an August 2009 letter, prior to the initial adjudication of this claim in the November 2009 decision, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Moreover, in increased-rating claims, VA need only provide "generic" notice, not also apprise the Veteran of alternative diagnostic codes or daily-life evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).

With respect to the Veteran's claims for earlier effective dates and higher initial ratings, where a claim has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision regarding the initial rating or effective date, in other words, as concerning these "downstream" issues, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this circumstance, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

With respect to the petition to reopen the previously-denied claim of entitlement to service connection for a low back disability, the Board is reopening this claim and then remanding it for further development, rather than immediately readjudicating it on its underlying merits (i.e., on a de novo basis).  So the Board need not discuss whether the Veteran received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including in terms of apprising him of the specific reasons this claim was previously denied.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This claim is being reopened, regardless, so even on the chance he did not receive this level of notice.  Moreover, as mentioned, rather than immediately readjudicating this claim, the Board instead is first remanding it to the AOJ for further development.  There resultantly will be future (and better) opportunity to determine whether the remaining notification requirements of the VCAA have been satisfied once the additional development of this claim is completed on remand.

The Veteran and his attorney have not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his attorney consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  In correspondence dated in August 2013, so even since the June 2013 Travel Board hearing, the Veteran's representative indicated the Veteran had no further evidence or information to submit.

The Veteran was also provided VA compensation examinations that, collectively, contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, and record the relevant findings needed to determine the origins of his disabilities and, if related to or the result of his military service (i.e., service connected), their severities in relation to the applicable rating criteria.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, as already alluded to, the Veteran also testified at a Travel Board hearing.  The hearing was in compliance with 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), as the presiding VLJ explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Indeed, and as is her customary practice, his attorney also requested an additional 60 days following the hearing to allow them time to obtain and submit additional supporting evidence and/or argument, including in response to issues raised during the hearing.  And the Board granted this motion, so held the record open for this additional amount of time to allow them this opportunity.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).


II.  Effective Dates

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  Generally, and except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

Importantly, 38 C.F.R. § 3.400(b)(2) provides that if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  Otherwise, any subsequent grant of benefits cannot be any earlier than the receipt of the eventually-filed claim.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).


In the case of a claim for increase in the rating for a service-connected disability, the U. S. Court of Appeals for Veteran's Claims (Court) and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:

(i) If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable";

(ii) If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim; and

(iii) If the increase occurred after the date of the claim, the effective date is the date of increase.

38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).  See also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

The Federal Circuit Court reaffirmed that "the plain language of [section] 5110(b)(2) ... only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Further, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the Board observes that the regulation contains two alternative requirements.  The first is that the VA medical reports must refer to examination or treatment of a disability for which service connection previously has been established.  This comports with the first criterion in the first sentence of subsection (b), that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states an initial requirement, either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established, but it is also subject to the restriction in the beginning of the subsection, that it be a disability for which service connection has been denied because it is not disabling to a compensable degree.

As concerning the Veteran's pes planus, he filed his claim for an increase in the rating for this service-connected disability on July 6, 2009.  The August 2012 rating decision on appeal granted a higher 50 percent rating dating back to July 6, 2009, the date of receipt of his claim for a higher rating for this disability.  In accordance with the laws and regulations discussed, to receive an earlier effective date for this  higher rating, there must be evidence showing his pes planus met the requirements for this higher rating between July 6, 2008 and July 6, 2009 (i.e., during the year immediately preceding the filing of this increased-rating claim).  However, a review of the record does not reveal any such evidence.  Indeed, the one-year period prior to his claim for an increase contains no findings documenting the manifestations of his pes planus, let alone demonstrating an increase in its severity.  Similarly, while he had received treatment for his pes planus prior to July 6, 2008, such records do not constitute informal claims for increased benefits under 38 C.F.R. § 3.157 because they do not specifically show that his pes planus had worsened beyond the 30-percent evaluation in effect at that time.  See Massie v. Shinseki, 25 Vet. App. 123 (2011) (any interpretation of 38 C.F.R. § 3.157(b)(1) that does not require a report of examination or treatment to indicate a service-connected disability has worsened would produce an absurd result).  Therefore, the criteria for an effective date earlier than July 6, 2009, for the award of the higher 50 percent rating for the pes planus have not been met.

With respect to the Veteran's claims for earlier effective dates following grants of service connection, the Board sees that all of these awards were assigned effective dates consistent with the date he filed his claims.  His claim for peripheral neuropathy of his upper and lower extremities (right and left) was received by VA on February 4, 2009, which is the effective date assigned.  His right shoulder claim was received on May 7, 2009, which is the assigned effective date.  His claim for his knees was received on December 4, 2008, which is the assigned effective date.  His claim for his left ankle sprain was received on December 3, 2009, which is the assigned effective date.  Because these claims were filed more than one year following his separation from service, the effective date cannot be earlier than the date these claims were eventually received.

Notably, the Veteran previously had been denied service connection for peripheral neuropathy, bilateral knee conditions, and a left ankle condition.  See November 1957, February 2002, and January 2007 rating decisions.  He did not appeal those earlier decisions, and therefore they are final and binding determinations based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Board is precluded from reaching back to the date of an original claim as a possible effective date for an award of service-connected benefits that is predicated on a reopened claim.  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for the Veteran to be awarded an effective date based on his earlier claims, he would have to show CUE in the prior denials of those claims.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  He and his attorney have not made any such pleading or allegation, certainly not with the required specificity in terms of what exactly the CUE was and why, if not committed, this would have manifestly changed the outcome of the prior decisions, meaning that reasonable minds could not disagree on this point.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  And, ordinarily, when there is an insufficient pleading of CUE in a prior decision, the appropriate disposition is to dismiss the claim without prejudice to refiling, rather than outright or summarily denying the claim.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995) and Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003).

But, here, going one step further, the proper effective date for a claim reopened on the basis of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  And this is precisely what has occurred in this instance.

In addition, the claims file contains congressional correspondence dated in November 2012 in which it is noted that the Veteran believed the effective date should go back to 1986, the time of his initial injury.  It is unclear which disability or injury is being referenced.  Nevertheless, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but instead on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377 (1999).


III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt regarding a degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has reviewed all of the evidence of record, the more critical evidence generally consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 125-26 (1999).  The Court also has held that staged ratings are appropriate for an increased-rating claim (in the established-rating context, so not just initial-rating context) when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

When evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt doctrine applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board thus has attributed all potentially service-connected symptoms to the Veteran's service-connected disabilities in considering whether he is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

A.  Pes Planus

The Veteran is currently assigned a 50 percent rating for his bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  This is the maximum schedular rating available for pes planus.  Therefore, the Board will consider instead whether an extra-schedular rating is warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected pes planus is inadequate.  A comparison between the level of severity and symptomatology of his bilateral pes planus with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  A February 2012 VA examination noted manifestations such as accentuated pain on use and manipulation, extreme tenderness of plantar surfaces, and inward bowing of the Achilles tendon, all of which are expressly contemplated by DC 5276.  

Other manifestations listed in the Rating Schedule, such as characteristic callosities and swelling, were not present.  An October 2009 VA examination also noted that decreased sensation in the feet was due to radiculopathy, and not the pes planus.  Moreover, the Veteran has lower extremity peripheral neuropathy that already is being separately compensated.  Therefore, while that symptom is not noted in DC 5276, it specifically has been attributed to an unrelated condition.  There is no indication his pes planus results in any symptoms that fall so far outside the Rating Schedule as to render its application inadequate.

Indeed, even if the Board were to find that step one of Thun had been satisfied, extraschedular referral still would not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's pes planus does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  He has not been hospitalized at all for his pes planus; to the contrary, all evaluation and treatment he has received for this service-connected disability has been on an outpatient rather than inpatient basis.  As to employment, the Board sees that he has not worked in many years, but resultantly has had a TDIU effectively since February 2009.  There is ample evidence showing his service-connected disabilities, collectively, have rendered him unable to secure or maintain substantially gainful employment, but there is no indication his pes planus, alone, would cause any interference with employment above and beyond that which is already contemplated in the assigned 50 percent rating.  Indeed, a 50 percent schedular rating itself implies a considerable loss of working time.  38 C.F.R. §§ 4.1, 4.15.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is unwarranted for this disability.


B.  Peripheral Neuropathy of the Upper Extremities

The Veteran is currently assigned a 20 percent rating for left upper extremity peripheral neuropathy and a 30 percent rating for right upper extremity peripheral neuropathy, each under 38 C.F.R. § 4.124a, DC 8516.  This code states that, where there is complete paralysis of the ulnar nerve with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, a 60 percent rating is warranted for the dominant hand and 50 percent for the minor hand.  Incomplete, severe paralysis warrants assignment of a 40 percent rating for the dominant hand and 30 percent for the minor hand; incomplete, moderate paralysis warrants a 30 percent rating for the dominant hand and 20 percent for the minor hand; and incomplete mild paralysis warrants a 10 percent rating for either the dominant or minor hand.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran's right hand is his dominant hand, so his left hand is his minor hand.

During the hearing the Veteran's attorney acknowledged the peripheral neuropathy effective date ratings are "maxed out", so seemingly conceded there is no additional benefit to be had.

Nevertheless, private records dated in July 2009 show the Veteran complained of numbness and tingling in both hands.  Neurological examination however was negative for any specific nerve root pattern, as tested to light touch with brush, smooth wheel, and Wartenberg's pinwheel.  The fingers of both hands were cool to the touch.

The Veteran underwent a VA examination in July 2012.  He complained of numbness, and stated that his hands "blanched" in cold temperatures.  The examiner noted identical findings bilaterally.  There was moderate intermittent pain, moderate paresthesias, and moderate numbness.  Strength was 5/5, and no atrophy or trophic changes were present.  There was decreased sensation in the hands and fingers.  The examiner stated that the Veteran had "moderate" incomplete paralysis.

During his June 2013 Travel Board hearing, the Veteran reported pain in his hands and difficulty manipulating objects, such as envelopes, with his fingers.

But based on the evidence, the Board finds that higher initial ratings are not warranted for the Veteran's upper extremity peripheral neuropathy.  As explained, assignment of a higher 40 percent rating for the dominant hand or 30 percent rating for the minor hand requires "severe" incomplete paralysis.  However, the VA compensation examiner diagnosed "moderate" incomplete paralysis, which is consistent with the examination findings of moderate pain, moderate paresthesias, and moderate numbness.

Terms such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.  In this case, however, the examiner's assessment is consistent with the objective physical findings.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran, as this in turn determines the ultimate probative value of his lay statements and testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board acknowledges he is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain and difficulty using his fingers.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds him credible in his reports of the symptoms he experiences.  But when viewed alongside the medical evidence of record, his account of his symptoms describes ratings consistent with those he has.

The Board also has considered whether an extraschedular rating may be warranted.  With respect to the first prong of Thun, however, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected upper extremity neuropathy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's upper extremity neuropathy with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Symptoms such as impaired motor function and sensory disturbances are specifically contemplated by the rating schedule.  See 38 C.F.R. § 4.120.  The rating criteria also include additional symptoms, such as atrophy or trophic changes, which were not present in the Veteran.  There is no indication that the Veteran's upper extremity neuropathy results in any symptoms that fall so far outside the rating schedule as to render it inadequate.

In addition, the Veteran has not been hospitalized at all for upper extremity neuropathy, and there is no indication that the disabilities, alone, would cause any interference with employment above and beyond that which is already contemplated in the assigned 30 percent and 20 percent ratings for the right and left upper extremities, respectively.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted for this disability.


C.  Peripheral Neuropathy of the Lower Extremities

The Veteran is assigned a 20 percent rating for peripheral neuropathy in each of his lower extremities under DC 8520, which provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.

Private records dated July 2009 noted a symmetrical decrease in sensibility to the skin of both legs below the knee, including both feet.  Achilles reflexes were absent bilaterally.  However, VA records dated January 2010 noted that deep tendon reflexes were present in both lower extremities, and the Veteran was able to stand on his toes.

The Veteran underwent a VA examination in July 2012.  The examiner noted identical findings in both lower extremities, including mild intermittent pain, mild paresthesias, and moderate numbness.  Strength was 5/5.  Reflexes were normal, and no atrophy or trophic changes were present.  The Veteran had decreased sensation in the bilateral feet and toes, but was able to maintain a normal gait.  The examiner diagnosed "mild" incomplete paralysis bilaterally.

During his June 2013 Travel Board hearing, the Veteran testified that he had constant pain in his legs and feet.

Based on the evidence, the Board finds that higher initial ratings are not warranted for the Veteran's lower extremity peripheral neuropathy.  As noted above, assignment of a higher 40 percent rating for either leg requires moderately severe incomplete paralysis, which has not been demonstrated.  The VA examiner in this case diagnosed only mild incomplete paralysis, which is consistent with the examination findings of mild pain and mild paresthesias.  While the examiner also noted moderate numbness, this is consistent with the currently assigned 20 percent rating for moderate incomplete paralysis, as is the July 2009 finding of absent Achilles reflexes.  As before, the examiner's diagnosis of "mild" incomplete paralysis is not dispositive in determining the assigned rating, but the conclusion is nonetheless consistent with the physical findings.

The Board has again considered the Veteran's own statements regarding his condition, and finds him to be competent and credible in his reports of the symptoms he experiences.  However, his account of his symptomatology, including the constant pain reported at his Board hearing, is consistent with the assigned 20 percent ratings.

In addition, an extraschedular rating is not warranted for peripheral neuropathy of the lower extremities.  The manifestations of the Veteran's condition documented in the record, including numbness, paresthesias, decreased sensation, and diminished reflexes, are all contemplated by the rating schedule.  DC 8520 also provides for higher ratings for additional symptomatology, such as atrophy, which has not been demonstrated in this case.  There is no indication that the Veteran's lower extremity peripheral neuropathy results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.  Moreover, the Veteran has not been hospitalized for peripheral neuropathy, and the record does not otherwise demonstrate that the condition would interfere with employment above and beyond that which is already contemplated in the assigned 20 percent rating for each leg.

D.  Right Shoulder Condition

The Veteran is currently assigned a 30 percent rating under DC 5201 for his right shoulder condition.  DC 5201 provides limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.  The Veteran's right shoulder is his major shoulder.

Normal range of motion of the shoulder is 180 degrees of flexion and 180 degrees of abduction.  38 C.F.R. § 4.71a, Plate I.

In this case, a rating higher than 30 percent is not warranted.  Multiple records show that the Veteran had range of motion greater than 25 degrees from the side.  In VA records dated in March 2009, flexion was to 100 degrees and abduction, with pain, to 80 degrees.  In April 2009, flexion and abduction were both to 90 degrees with pain.  Private records from July 2009 show flexion of 98 degrees and abduction of 68 degrees.  Additional VA records show flexion was 120 degrees in September 2009, 125 degrees in December 2009, and 120 degrees in February 2010.

Notably, the VA examination conducted in July 2012 documented the onset of pain at 10 degrees of abduction, so less than 25 degrees from the side.  However, repetitive testing ultimately showed flexion of 90 degrees and abduction of 30 degrees, albeit limited by pain and excess fatigability.  In other words, repetitive use of the Veteran's right shoulder affected the "normal working movements of the body" as contemplated by 38 C.F.R. § 4.40, but did not result in additional functional loss equivalent to range of motion limited to 25 degrees from his side.  Indeed, in Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 
0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 pertaining to arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that application of 38 C.F.R. 4.59, the VA regulation dealing specifically with painful motion, is not just limited to cases where there is arthritis).

The Board also has considered whether higher ratings are available under other DCs addressing the shoulder.  However, because the Veteran does not have ankylosis or impairment of the humerus, DC 5200 and DC 5202 are inapplicable.


The Board has again considered the Veteran's lay statements regarding his condition, and finds him to be competent and credible in his reports of the symptoms he experiences.  While testifying during his Travel Board hearing, he reported experiencing pain and limited range of motion, but these manifestations are consistent with the assigned 30 percent rating.

In addition, an extraschedular rating is not warranted as the manifestations of the Veteran's shoulder condition, specifically pain and limited motion, are all contemplated by the Rating Schedule.  There is no indication his right shoulder condition results in any symptoms falling so far outside the Rating Schedule as to render its application inadequate.  Moreover, while he received surgical treatment for his shoulder in October 2009, he has not been hospitalized for his condition, and the record does not otherwise demonstrate that it would interfere with employment above and beyond that which is already contemplated in the assigned 30 percent rating.

E.  Knees

The Veteran's knees are currently assigned ratings under DC 5261, which governs limitation of extension.  Each knee has a 10 percent rating prior to July 18, 2012, and a 20 percent rating from that date onwards.

Extension limited to 5 degrees is noncompensable.  A 10 percent rating requires extension limited to at least 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

In this case, higher ratings are not warranted under DC 5261.  A higher 20 percent rating prior to July 18, 2012 requires extension limited to 15 degrees.  A May 2009 VA examination noted normal extension, bilaterally, so to 0 degrees.  While there was pain in the range of motion, there was no additional limitation due to the pain or on repetitive testing.  Private records dated in July 2009 recorded extension limited to 4 degrees, bilaterally.  

A higher 30 percent rating from July 18, 2012 requires extension limited to 20 degrees.  However, the VA examination from that date recorded extension limited to 15 degrees, bilaterally.  Therefore, higher ratings under DC 5261 are not appropriate.

VA's General Counsel held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).  Therefore, the Board will consider whether, in addition to the currently assigned ratings for extension, whether separate ratings for flexion are also warranted.

The first thing worth noting is that normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

According to DC 5260, a noncompensable (0 percent) rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  And a 30 percent rating is assigned when flexion is limited to 15 degrees.

In this case, separate ratings for limited flexion are not warranted.  The May 2009 VA examination noted full flexion of 140 degrees bilaterally.  Although there was pain with motion, there was no additional functional limitation following repetitive testing.  Private records dated in July 2009 noted flexion to 138 degrees in the right knee and to 122 degrees in the left knee.  The July 2012 VA examination noted the onset of right knee pain at 30 degrees of flexion, and the onset of left knee pain at 40 degrees of flexion.  However, with repetition, flexion was to 90 degrees on the right and to 100 degrees on the left, albeit limited by excess fatigability, weakened movement, and swelling.  In other words, repetitive use of the Veteran's knees affected the "normal working movements of the body" as contemplated by 38 C.F.R. § 4.40, but did not result in additional functional loss equivalent to flexion limited to 45 degrees.

The Board also has considered additional DCs applicable to the knees.  DC 5256 addresses ankylosis of the knee, which has not been demonstrated in this case.  Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Although the Veteran has some limitation of motion of his knees, he still very much has a quantifiable range of motion so, by definition, his knees are not ankylosed.

DC 5257 addresses "other" knee impairment, including when due to lateral instability or recurrent subluxation.  While the Veteran's records show he wears braces on his knees, the reports of his May 2009 and July 2012 VA examinations specifically note that his knees were stable (apparently to all diagnostic testing, such as Lachman's, varus and valgus stress, etc.), with no subluxation or dislocation.  This also means that, although service connection already is in effect for degenerative joint disease (i.e., arthritis) of his knees, so both right and left, he cannot receive separate ratings for instability under DCs 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

DC 5258 addresses dislocated semilunar cartilage, but the Veteran denied experiencing locking during the May 2009 VA examination, and the July 2012 examination specifically noted the absence of any meniscus injury.

There equally is no evidence of impairment of the tibia and fibula (DC 5262) or genu recurvatum (DC 5263).

Because the Veteran is service connected for degenerative joint disease (again, meaning arthritis) of his knees, the Board additionally has considered DC 5003, which provides a 20 percent rating with X-ray evidence of degenerative arthritis involving 2 or more major joints.  However, the two separate 10 percent ratings in effect for each knee prior to July 18, 2012 equate to 20 percent under the combined ratings table.  38 C.F.R. § 4.25.  Therefore, a single 20 percent rating under DC 5003 for both knees prior to July 18, 2012 would confer no benefit to him.  DC 5003 also instructs the rater to evaluate the arthritis based on the extent it causes limitation of motion, which was addressed in the discussion of DCs 5260 (for limitation of knee and leg flexion) and DC 5261 (for limitation of knee and leg extension).

In addition, an extraschedular rating is not warranted as the manifestations of the Veteran's bilateral knee condition, specifically pain and limited motion, are all contemplated by the Rating Schedule.  Additional symptoms, such as locking, subluxation, instability, and greater levels of limited motion are also considered by the Rating Schedule but have not been demonstrated in this case.  There is no indication the Veteran's bilateral knee condition results in any symptoms that fall so far outside the Rating Schedule as to render its application inadequate.  Moreover, he has not been hospitalized for his knee disabilities, certainly not on what could be considered a frequent or recurrent basis, and the record does not otherwise demonstrate that his condition would interfere with his employment above and beyond that which is already contemplated in the assigned 10 and 20 percent ratings for each knee during the applicable periods.

F.  Left Ankle

The Veteran is currently assigned a 20 percent rating under DC 5271.  This rating contemplates marked limitation of motion of the ankle, and is the maximum schedular rating available for limited motion.  38 C.F.R. § 4.71a, DC 5271.  A higher rating for a disability of the ankle is only available under DC 5270, which addresses ankylosis.  However, a July 2012 VA examination specifically noted that no ankylosis was present, and the remaining evidence does not indicate otherwise.  Therefore, a higher rating is not warranted.

In addition, an extraschedular rating is not warranted as the manifestations of the Veteran's left ankle condition, specifically pain and limited motion, are contemplated by the rating schedule.  Additional manifestations, such as ankylosis, are also considered by the rating schedule but have not been demonstrated in this case.  There is no indication that the Veteran's left ankle condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.  Moreover, the Veteran has not been hospitalized for his ankle disability, and the record does not otherwise demonstrate that the condition would interfere with employment above and beyond that which is already contemplated in the assigned 20 percent rating.

IV.  New and Material Evidence

Historically, the Veteran was denied service connection for a low back disability in a February 2002 rating decision, which found that his back disability was not related to his military service, including not secondary to his pes planus.  Prior to the rating decision on appeal, the claim was again denied most recently in January 2007 on the grounds that no new and material evidence had been received.

A finally adjudicated claim is an application that has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  Thus, the February 2002 and more recent January 2007 decisions became final and binding determinations because the Veteran did not file a timely appeal.


This claim of entitlement to service connection may be reopened, however, if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Only evidence presented since the last final and binding denial, so in January 2007, need be considered in making this threshold preliminary determination of whether there is the required new and material evidence.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether evidence is new and material, the credibility of the evidence being considered is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions beyond the competence of the person making them).

The Court nonetheless has indicated there is a "low threshold" for determining whether new and material evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the prior final denial, the Veteran submitted a July 2009 opinion from Dr. F.G., who stated that the Veteran's low back condition is present by reason of injuries sustained in a parachute jump in July 1957, so during his military service.  This doctor also commented that the bilateral pes planus had contributed to the development of the back pain, though it was not a causal factor.


This opinion is new, as it was not of record at the time of the January 2007 rating decision that most recently denied this claim.  Moreover, it also is material, as it addresses the previously unestablished fact of whether the Veteran's low back disability was attributable to his service or a service-connected disability.  Therefore, new and material evidence has been received, and this claim is reopened.  It will be further developed on remand, however, before being readjudicated on its underlying merits.


ORDER

An effective date earlier than July 6, 2009, for the higher 50 percent rating for the bilateral pes planus is denied.

An effective date earlier than February 4, 2009, for the grant of service connection for the right upper extremity peripheral neuropathy is denied.

An effective date earlier than February 4, 2009, for the grant of service connection for the left upper extremity peripheral neuropathy is denied.

An effective date earlier than February 4, 2009, for the grant of service connection for the right lower extremity peripheral neuropathy is denied.

An effective date earlier than February 4, 2009, for the grant of service connection for the left lower extremity peripheral neuropathy is denied.

An effective date earlier than May 7, 2009, for the grant of service connection for the chronic impingement of the right shoulder with acromioclavicular osteoarthritis is denied.

An effective date earlier than December 4, 2008, for the grant of service connection for the right knee degenerative joint disease is denied.

An effective date earlier than December 4, 2008, for the grant of service connection for the left knee degenerative joint disease is denied.

An effective date earlier than December 3, 2009, for the grant of service connection for the left ankle sprain is denied.

A rating higher than 50 percent for the bilateral pes planus is denied.

An initial rating higher than 30 percent for the right upper extremity peripheral neuropathy is denied.

An initial rating higher than 20 percent for the left upper extremity peripheral neuropathy is denied.

An initial rating higher than 20 percent for the right lower extremity peripheral neuropathy is denied.

An initial rating higher than 20 percent for the left lower extremity peripheral neuropathy is denied.

An initial rating higher than 30 percent for the chronic impingement of the right shoulder with acromioclavicular osteoarthritis is denied.

An initial rating for the right knee degenerative joint disease higher than 10 percent prior to July 18, 2012, and higher than 20 percent since, is denied.

An initial rating for the left knee degenerative joint disease higher than 10 percent prior to July 18, 2012, and higher than 20 percent since, is denied.

An initial rating higher than 20 percent for the left ankle disability is denied.

The claim for service connection for the low back disability is reopened; the appeal is granted to this extent only, however, subject to the further development of this claim on remand.


REMAND

As discussed, the Veteran's claim for service connection for a low back disability is reopened.  However, further development is warranted prior to readjudicating this claim on its underlying merits.

The Veteran has argued that his back disability is secondary to his pes planus.  So this claim is predicated on the notion that his low back disorder is proximately due to, the result of, or being aggravated by this service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Therefore, two questions must be addressed in secondary service connection claims:  1) is the claimed disorder "caused by" or "due to" the service-connected disability; and 2) is the claimed disorder "aggravated by" the service-connected disability?

In this case, a February 2002 opinion stated that the Veteran's pes planus was bilateral and did not result in an unbalanced gait, and therefore did not cause the Veteran's low back disability.  This addresses the first question of causation, but not the second question of aggravation.

A July 2009 private opinion stated that pes planus contributed to low back pain.  This opinion addresses the question of aggravation.  However, no specific rationale or explanation is provided.  Moreover, effective October 10, 2006, so prior to receipt of the Veteran's March 2008 claim to reopen, 38 C.F.R. § 3.310 was amended to implement the holding in Allen regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

Notably, this amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2013.  Thus, when there is aggravation, the Veteran is only compensated for the additional disability he has as a result or consequence of the aggravation, that is, only for the disability over and above what he had before the aggravation.

This claim, therefore, must be remanded for a supplemental opinion specifically addressing this additional question of aggravation.

The Veteran also contends that his low back disability is related to a July 1957 back injury documented in his service treatment records.  A February 2010 VA examiner concluded that it was impossible to determine whether this was the case, because in addition to his back injury in service, the Veteran also had other back injuries many years after service.  This set of circumstances made it impossible to determine which injury contributed to the current disability.  Because the examiner provided an explanation for why he could not provide an opinion, the duty to assist in obtaining an opinion has been satisfied.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).


Because the claim for service connection for a low back disability is being remanded, the claims for earlier effective dates for a TDIU and Chapter 35 DEA benefits must also be remanded, as the assignment of a disability rating and effective date associated with a potential grant of service connection for the low back could impact adjudication of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claims file, including a copy of this remand, must be forwarded to an appropriate VA examiner, who must comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected bilateral pes planus, even if not causing, are aggravating his diagnosed lumbar spine degenerative disc disease.

It is imperative the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting the opinion.  If an opinion cannot be expressed without resorting to mere speculation, the examiner must discuss why this is the case.  That is, he must indicate whether the inability to provide a definitive opinion is because he needs for more information or because the limits of medical knowledge have been exhausted or because of some other reason.  So merely saying he cannot comment will not suffice.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.

This requested opinion on aggravation therefore should be premised on the baseline level of severity of the low back disorder before considering whether the service-connected bilateral pes planus has chronically worsened the low back disorder above and beyond that.

It is left to the examiner's discretion as to whether another examination is needed or, instead, this additional opinion can be provided with just review of the file.

2.  Ensure this supplemental opinion fully addresses the question of aggravation, as discussed above.  If not, return the report for this necessary additional comment.  38 C.F.R. § 4.2 (2013).

3.  Then readjudicate the claim of entitlement to service connection for a low back disorder in light of this and all other additional evidence.  Also readjudicate the claims for an earlier effective date for the TDIU and for Chapter 35 DEA benefits.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


